La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión nos corresponde determinar si una de-manda de impugnación de notificación final de deficiencia contributiva y una solicitud de exoneración de fianza deben notificarse al Secretario de Hacienda dentro del término de treinta días que establece la Sección 6002(a)(2) del Código de Rentas Internas de Puerto Rico de 1994 (Código de Rentas Internas), Ley Núm. 120 de 31 de octubre de 1994, 13 LPRA sec. 8022(a)(2) (ed. 2007).(1) Además, debemos esta-blecer los elementos que, a la luz de lo resuelto en Picorelli López v. Depto. de Hacienda, 179 DPR 720 (2010), debe incluir la notificación final de deficiencia contributiva, con *82tal de cumplir con los rigores del debido proceso de ley en su vertiente procesal.
i—f
El 18 de mayo de 2009, el señor Príamo Pastor León (demandante) presentó una demanda ante el Tribunal de Primera Instancia contra el Secretario de Hacienda y el Estado Libre Asociado de Puerto Rico (ELA). En ésta, im-pugnó una notificación final de deficiencia contributiva que fue depositada en el correo el 17 de abril de 2009. Esta notificación advertía lo siguiente:
De no estar conforme, dentro de los treinta (30) días inme-diatamente siguientes a la fecha de esta notificación, podrá radicarse, previa prestación de una fianza a favor del Secreta-rio de Hacienda por la cantidad arriba indicada, una demanda ante el Tribunal de Primera Instancia de Puerto Rico en la forma provista por ley. Notificación final de la deficiencia, Apéndice, pág. 71.
El demandante acompañó la demanda con un escrito in-titulado Solicitud de exoneración de fianza, en el cual peti-cionó que el foro de instancia lo relevara de prestar la fianza requerida en este tipo de casos como requisito jurisdiccional.(2)
El 3 de junio de 2009, el Tribunal de Primera Instancia emitió una orden mediante la cual concedió al ELA un tér-mino de diez días para que contestara la demanda en cuestión. El 7 de julio de 2009, el ELA presentó su contes-tación y, además, solicitó la desestimación de la demanda. Argüyó que el demandante no lo había emplazado ni había *83notificado al Secretario de Hacienda con copia de la solici-tud de exoneración de fianza junto a la demanda dentro del término jurisdiccional de treinta días que establece la Sección 6002(a) del Código de Rentas Internas, 13 LPRA sec. 8022(a) (ed. 2007).(3)
El 28 de julio de 2009, el demandante presentó una mo-ción en la que planteó que la demanda que nos ocupa fue oportunamente presentada ante el Tribunal de Primera Ins-tancia, debidamente acompañada de la solicitud de exone-ración de fianza. Alegó que, con ello, cumplió con las exigen-cias del Código de Rentas Internas. Reconoció, empero, que no había emplazado al ELA dentro del término de treinta días y solicitó, por lo tanto, la expedición de los emplaza-mientos correspondientes. Así las cosas, el 12 de agosto de 2009, el foro de instancia expidió los emplazamientos solici-tados, lo cuales fueron debidamente diligenciados.
El 26 de marzo de 2010, el Tribunal de Primera Instan-cia declaró “con lugar” la moción de desestimación presen-tada por el ELA. No obstante, el 12 de mayo de 2010, el demandante presentó una solicitud de reconsideración. Entre otros particulares, expresó que el Código de Rentas Internas únicamente requiere que la solicitud de exonera-ción de fianza se presente al tribunal dentro del término de treinta días, no ante el Secretario de Hacienda. Añadió, además, que el término para emplazar al ELA y notificar la demanda al Secretario de Hacienda era el dispuesto para el emplazamiento por la Regla 4.3 de Procedimiento Civil de 1979, 32 LPRA Ap. III.(4)
Luego de varios trámites procesales, el Tribunal de Pri-mera Instancia emitió una resolución —notificada el 4 de *84octubre de 2012— en la que reconsideró su dictamen del 26 de marzo de 2010.(5) En síntesis, concluyó que la Sección 6002(a)(4) del Código de Rentas Internas no exige que el demandante notifique al Secretario de Hacienda la solici-tud de exoneración de fianza junto a la demanda dentro del término de treinta días en cuestión. Razonó, pues, que el demandante había cumplido con el procedimiento exigido por el ordenamiento contributivo puertorriqueño y ordenó al Departamento de Hacienda que expusiera su posición respecto a la solicitud de exoneración de fianza del demandante.
Inconforme, el 15 de octubre de 2012, el ELA presentó un recurso de certiorari ante el Tribunal de Apelaciones. Rei-teró sus argumentos respecto a que el Código de Rentas In-ternas exige la notificación de la demanda y de la solicitud de exoneración de fianza al Secretario de Hacienda dentro del término jurisdiccional de treinta días. El 23 de mayo de 2013, el foro apelativo intermedio emitió una Sentencia me-diante la cual confirmó el dictamen recurrido y concluyó que, conforme a la Sección 6002 del Código de Rentas Internas, 13 LPRA sec. 8022 (ed. 2007), no es necesario notificar los documentos en controversia dentro del término de treinta días al Secretario de Hacienda. Expresó el tribunal que, por el contrario, el proceso en este tipo de casos es el siguiente:
*85Presentada a tiempo la demanda, el Tribunal de Primera Ins-tancia notificfa] al Secretario de Hacienda sobre la solicitud del contribuyente, mediante una orden que le requiere] reaccionar en determinado plazo. Mientras, deb[e] el contribuyente dili-genciar la demanda con copia de la moción de exoneración al Secretario de Hacienda y al Secretario de Justicia, en los térmi-nos dispuestos por la Regla 4.4 de Procedimiento Civil, como ocurrió en este pleito. (Énfasis suprimido). Apéndice, págs. 15-16.(6)
El 11 de junio de 2013, el ELA presentó una solicitud de reconsideración ante el Tribunal de Apelaciones, que fue declarada “no ha lugar” mediante resolución notificada el 8 de julio de 2013.
El 7 de agosto de 2013, el ELA recurrió a este Tribunal y planteó que erró el Tribunal de Apelaciones al confirmar al Tribunal de Primera Instancia y al determinar que el contribuyente cumplió con la Sección 6002(a)(4) del Código de Rentas Internas, aun cuando éste no emplazó ni notificó al Estado en el término de treinta días de haberse notifi-cado la decisión final de deficiencia contributiva. El 22 de noviembre de 2013 concedimos a las partes un término para que mostraran causa por la cual no debíamos expedir el recurso y ordenar a la agencia que notificara debida-mente la determinación final de deficiencia contributiva, a la luz de lo resuelto en Picorelli López.
1—\ 5—I
A
La Sección 6002 del Código de Rentas Internas establece el procedimiento relacionado con la notificación *86final de una deficiencia contributiva(7) y a su impugnación. Particularmente, conforme al inciso (a) de la Sección 6002, si el Secretario de Hacienda determina que existe una de-ficiencia respecto a la contribución impuesta, éste debe no-tificarla al contribuyente. 13 LPRA sec. 8022(a). Si el con-tribuyente no solicita la reconsideración o si, habiéndola solicitado, se confirma total o parcialmente la deficiencia notificada, el Secretario de Hacienda notificará por correo certificado su determinación final. íd. Entre otros particu-lares, tal notificación final tiene que expresar el monto de la fianza que el contribuyente debe prestar en caso de que interese recurrir ante el Tribunal de Primera Instancia para impugnar esta determinación. Íd.
En lo pertinente, la Sección 6002(a)(2) del Código de Rentas Internas establece que aquel contribuyente que desee impugnar una notificación final de deficiencia contri-butiva podrá hacerlo
[...] presentando una demanda en la forma establecida por ley dentro del término de treinta (30) días a partir de la fecha del depósito en el correo de la notificación de la determinación final, previa prestación de fianza a favor del Secretario, ante éste, y sujeta a su aprobación, por el monto expresado en la mencionada notificación de la determinación final [.] 13 LPRA sec. 8022(a)(2) (ed. 2007).
Dicha sección establece, además, que la prestación de la fianza al Secretario de Hacienda, así como la presentación de la demanda en el Tribunal de Primera Instancia dentro del término de treinta días, “serán requisitos de índole ju-risdiccional sin el cumplimiento de los cuales el Tribunal de Primera Instancia no podrá conocer del asunto”. Íd. Véanse, en general: Picorelli López, supra; Segarra, Jr v. Srio. de Hacienda, 94 DPR 168 (1967).
*87Cabe mencionar que el propósito jurídico de exigir la prestación de una fianza como condición previa a la presen-tación de la demanda de impugnación de notificación final de deficiencia, es garantizar que el contribuyente pague cualquier posible deficiencia que eventualmente se determine. Descartes v. Tribl. Superior, 75 DPR 245, 250 (1953). Véase, además, G. Melendez Carrucini, Procedimiento contributivo de Puerto Rico (apelaciones adminis-trativas y judiciales), San Juan, Instituto de Contribuciones de Puerto Rico, 1981, Sec. 3.03, pág. 235. Se trata, pues, de un requisito importante que el Código de Rentas Internas cataloga de carácter jurisdiccional.
Ahora bien, el Código de Rentas Internas esta-blece un procedimiento particular para aquellos casos en que el contribuyente no pueda prestar la fianza impuesta por el Secretario de Hacienda. Específicamente, en caso de que el contribuyente no pudiera prestar la fianza o, si ha-biéndola prestado, el Secretario la hubiera rechazado antes de la presentación de la demanda, la Sección 6002(a)(4) del mismo Código dispone que
[...] el contribuyente podrá, no obstante, presentar su demanda en el Tribunal de Primera Instancia dentro del término ante-riormente dispuesto, pero en tales casos deberá acompañar dicha demanda con una solicitud que será notificada al Secretario junto con la demanda, para que el Tribunal reduzca el monto de la fianza, o le exonere de prestarla, o apruebe la fianza pres-tada, según sea el caso, exponiendo las razones que tuviere para ello. En los casos en que el contribuyente presenta una solicitud sobre reducción, exoneración o aprobación de fianza, el tribunal emitirá una Orden para que el Secretario se exprese sobre lo solicitado. Dentro de los treinta (30) días a partir de la fecha en que fuere notificado de la orden o en cualquier otro término que el Tribunal disponga, el Secretario deberá someter las objeciones que tuviere contra dicha solicitud del contribu-yente, después de lo cual el tribunal celebrará una audiencia y oirá a las partes sin entrar en los méritos de la deficiencia no-tificada y dictará resolución, bien sosteniendo el monto de la fianza requerida por el Secretario, bien reduciendo el mismo, bien exonerando al contribuyente de la prestación de fianza, o *88bien aprobando la fianza que rechazó el Secretario u ordenando al contribuyente que preste otra. 13 LPRA sec. 8022(a)(4) (ed. 2007).
Lo anterior significa que, en los casos antes discutidos, el contribuyente podrá presentar su demanda ante el Tribunal de Primera Instancia, pero deberá acompañarla con una solicitud sobre reducción, exoneración o aprobación de fianza, según corresponda. Íd. Además, no cabe duda de que, conforme a la citada disposición, tanto la demanda como la solicitud de reducción, exoneración o aprobación de fianza deberán notificarse al Secretario Hacienda.
Luego de ello, el tribunal emitirá una orden para que el Secretario se exprese en torno a la solicitud y, posterior-mente, celebrará una vista para evaluarla. 13 LPRA sec. 8022(a)(4) (ed. 2007). Al fin y al cabo, el tribunal podrá sostener o reducir el monto requerido por el Secretario, exonerar al contribuyente de la prestación de la fianza, aprobar la fianza rechazada por el Secretario u ordenar que el contribuyente preste una fianza distinta. íd.
El incumplimiento con alguno de los requisitos impues-tos por la Sección 6002(a) para que el foro de instancia pueda conocer del asunto será causa suficiente para que se archive la demanda. 13 LPRA sec. 8002(a)(7) (ed. 2007).
Por otra parte, el Código de Rentas Internas im-pide que el Secretario de Hacienda tase una deficiencia o comience procedimiento alguno para su cobro, entre otros actos, hasta que haya expirado el término de treinta días que tiene el contribuyente para impugnar la deficiencia ante el foro de instancia. (8) 13 LPRA sec. 8022(a)(10) (ed. 2007). Consecuentemente, si el contribuyente no presenta *89una demanda ante el tribunal contra la determinación final del Secretario de Hacienda, la deficiencia se tasará y el contribuyente deberá pagarla. M. Tirado Viera, Funda-mentos de las contribuciones sobre ingresos de Puerto Rico 2da ed. rev., San Juan, ed. del autor, 1986, pág. 462.
Con tal de implantar las discutidas disposiciones de la Sección 6002(a) del Código de Rentas Internas, el Departamento de Hacienda promulgó el Reglamento para Implantar las Disposiciones de la Sección 6002(a) de la Ley Núm. 120 de 31 de Octubre de 1994, Según Enmendada, Conocida como “Código de Rentas Internas de Puerto Rico de 1994”, Promulgado al Amparo de la Sección 6130 del Código que Faculta al Secretario de Hacienda a Adoptar los Reglamentos Necesarios para Poner en Vigor Dicho Código, Reg. Núm. 6924 de 30 de diciembre de 2004 (el Reglamento). En lo pertinente, la Sección 6002(a)3(g) del Reglamento expresa que “[s]i un contribuyente presentare demanda ante el Tribunal de Primera Instancia, dicho con-tribuyente deberá notificar al Secretario [de Hacienda] tal demanda, para evitar que éste tase la deficiencia determi-nada y notificada mediante correo certificado”. Id., pág. 11. Asimismo, el Reglamento reitera lo dispuesto en el Código de Rentas Internas respecto a que, de no presentarse de-manda alguna, el Secretario de Hacienda podrá tasar y cobrar la deficiencia contributiva notificada. Id.
Dada la presunta ambigüedad de las disposicio-nes jurídicas discutidas, nos vemos compelidos a invocar las normas hermenéuticas de rigor, conforme a las cuales aun cuando “las leyes fiscales deben ser interpretadas res-trictivamente, las mismas tienen que ser interpretadas en forma jurídica y razonable, teniendo en mente el propósito e intención general del legislador al aprobarlas”. (Enfasis suprimido). Roque González & Co. v. Srio. de Hacienda, 127 DPR 842, 856-857 (1991). Por lo tanto, al interpretar las disposiciones que nos atañen del Código de Rentas In-ternas, concluimos que éstas requieren que el contribu-*90yente notifique la demanda y la solicitud de exención, re-ducción o aprobación de fianza al Secretario de Hacienda dentro del término de treinta días. Ello por dos razones principales. Primero, nótese que la solicitud de exonera-ción, reducción o aprobación de fianza es, para todos los fines prácticos, el sustituto de la fianza cuya prestación, según vimos, el Código de Rentas Internas establece como exigencia jurisdiccional. Segundo, téngase presente que, según mencionamos, el Secretario de Hacienda está auto-rizado para tasar y cobrar la deficiencia contributiva una vez expire el término aplicable si el contribuyente no ha presentado demanda alguna.(9) Así, la notificación al Secre-tario de Hacienda de la demanda junto a la solicitud de exoneración, reducción o aprobación de fianza cumple la importante función de evitar que este funcionario tase la deficiencia contributiva.
En atención a lo anterior, concluimos que, en aras de cumplir con los requisitos jurisdiccionales de la Sección 6002(a)(4) del Código de Rentas Internas, el contribuyente debe: (1) presentar su demanda junto a la solicitud de exo-neración, reducción o aceptación de fianza ante el Tribunal de Primera Instancia, y (2) notificar al Secretario de Hacienda con copia de su demanda junto a esta solicitud. Am-bos requisitos deben cumplirse dentro de un término de treinta días a partir del depósito en el correo de la notifi-cación final de la deficiencia contributiva. Véase 13 LPRA secs. 8022(a)(2) y 8022(a)(4) (ed. 2007).
*91Habiendo cumplido con dicho requisito jurisdiccional, el contribuyente podrá emplazar al ELA dentro de los términos dispuestos por las Reglas de Procedimiento Civil. Una vez el ELA haya sido debidamente emplazado, el tribunal emitirá la orden a la que se refiere la Sección 6002(a)(4), 13 LPRA sec. 8022(a)(4) (ed. 2007), para que el Secretario se exprese en tomo a la solicitud.
B
Examinadas las disposiciones contributivas en contro-versia, resta evaluar los requisitos aplicables a la notifica-ción final de deficiencia contributiva. En Picorelli López atendimos un caso similar al de epígrafe, aunque en el con-texto de un trámite ordinario de prestación de fianza. (10) Allí, particularmente, el contribuyente presentó una de-manda de impugnación de notificación final de deficiencia contributiva ante el Tribunal de Primera Instancia. Anejó a la demanda el pago de la fianza por el monto dispuesto en la notificación. El ELA solicitó la desestimación de la demanda. Argüyó que el foro de instancia carecía de juris-dicción ya que la fianza no se presentó ante el Secretario de Hacienda, según requiere la Sección 6002(a)(2) del Código de Rentas Internas. Este Tribunal, luego de los trámites apelativos de rigor, aclaró que la fianza en cuestión tiene que presentarse a favor de y ante el Secretario de Hacienda dentro del término jurisdiccional de treinta días antes discutido. Concluimos, pues, que el contribuyente había incumplido con los requisitos jurisdiccionales del Código de Rentas Internas.
*92No obstante, toda vez que la notificación final de defi-ciencia contributiva no explicaba dónde el contribuyente debía presentar la fianza, ordenamos que la deficiencia contributiva se notificara nuevamente.(11) Esto, en aras de salvaguardar el debido proceso de ley del contribuyente.
En particular, en Picorelli López razonamos que la omisión de la información sobre el lugar donde corres-pondía prestarse la fianza —cuya inobservancia tendría un impacto jurisdiccional— “constituye una clara violación al debido proceso de ley en su vertiente procesal que requiere, como el primero de sus requisitos, una notificación ade-cuada en los casos en que el ciudadano enfrente la priva-ción de un interés propietario”. Íd., pág. 738.
f—I hH I—I
En el caso que nos ocupa, el demandante presentó la demanda al Tribunal de Primero Instancia acompañada de la solicitud de exoneración de fianza dentro del término de treinta días. Sin embargo, no notificó tales documentos al Secretario de Hacienda dentro de este término.
Lo anterior constituye un incumplimiento con los requi-sitos jurisdiccionales de la Sección 6002 del Código de Ren-tas Internas, 13 LPRA sec. 8022 (ed. 2007). Según expre-samos anteriormente, el demandante tenía la obligación de presentar la demanda y la solicitud de exoneración de fianza al tribunal y notificar ambos documentos al Secre-tario de Hacienda dentro del término jurisdiccional de *93treinta días. Ahora bien, la notificación final de deficiencia contributiva en controversia únicamente advirtió sobre el hecho de que, de no estar conforme con ésta, el contribu-yente podía instar, "previa prestación de una fianza a favor del Secretario de Hacienda por la cantidad arriba indicada, una demanda ante el Tribunal de Primera Instancia de Puerto Rico en la forma provista por ley”. Notificación final de la deficiencia, Apéndice, pág. 71.(12)
A la luz de lo resuelto en Picorelli López, y por los mismos fundamentos allí expresados, concluimos que lo anterior viola el debido proceso de ley del demandante. Así, el Departamento de Hacienda tiene que advertir al contri-buyente sobre la necesidad de que, en caso de que no pueda prestar la fianza que exige el Código de Rentas Internas como requisito jurisdiccional, debe presentar su demanda, junto a la solicitud de exoneración de fianza ante el Tribunal de Primera Instancia y notificar al Secretario de Hacienda ambos documentos dentro del término de treinta días. Ello en aras de cumplir con los rigores del debido proceso de ley en su vertiente procesal y en consonancia con la interpretación que aquí hacemos de la Sección 6002(a)(4) del Código de Rentas Internas.(13)
Por lo tanto, el Departamento de Hacienda debe notifi-car nuevamente la determinación final de deficiencia con-tributiva del demandante para que ésta advierta que, ade-más de lo exigido por Picorelli López, de no poder prestar la fianza allí impuesta, éste tiene disponible el trámite extra-ordinario de la Sección 6002(a)(4) del Código de Rentas Internas, el cual requiere la presentación de la demanda junto a la solicitud de exoneración de fianza ante el Tribu*94nal de Primera Instancia y la notificación de tales docu-mentos al Secretario de Hacienda, dentro del término de treinta días.
IV
Por los fundamentos señalados anteriormente, se expide el auto, se revoca la sentencia recurrida y se modifica la sentencia del Tribunal de Primera Instancia para que se archive sin perjuicio la causa de acción. Se ordena al De-partamento de Hacienda que notifique nuevamente y con-forme a lo aquí expresado la notificación final de deficiencia contributiva al señor Pastor León.

 Los hechos de este caso se originan en el 2009 durante la vigencia del Código de Rentas Internas de 1994, derogado por la Ley Núm, 1 de 31 de enero de 2011, conocida como Código de Rentas Internas para un Nuevo Puerto Rico, 13 LPRA sec. 30011 et seq. Por lo tanto, en esta opinión nos referiremos al Código de Rentas Internas de 1994. No obstante, es importante tener en cuenta que la Sección 6010.02(a)(4) del nuevo Código, 13 LPRA sec. 33002(a)(4), mantuvo un lenguaje prác-ticamente idéntico al de la Sección 6002(a)(4) del Código de Rentas Internas de 1994, 13 LPRA sec. 8022(a)(4) (ed. 2007).


 Según discutiremos más adelante, el Código de Rentas Internas de Puerto Rico de 1994 (Código de Rentas Internas) requiere, en su Sección 6002(a)(2), la pres-tación de una fianza a favor del Secretario de Hacienda y ante él, previa la presen-tación de una demanda ante el Tribunal de Primera Instancia para impugnar una notificación final de deficiencia contributiva. 13 LPRA sec. 8022(a)(2) (ed. 2007). En caso de que el contribuyente no pueda prestar dicha fianza, la Sección 6002(a)(4) le permite presentar su demanda en el foro de instancia, pero “en tales casos deberá acompañar dicha demanda con una solicitud que será notificada al Secretario junto con la demanda 13 LPRA sec. 8022(a)(4) (ed. 2007).


 Cabe destacar que el Estado Libre Asociado (ELA) anejó a su escrito unas certificaciones de los departamentos de Hacienda y de Justicia que acreditan que, a tal fecha, las agencias no habían recibido emplazamiento alguno ni copia de la de-manda ni de la solicitud de exoneración de fianza con relación al caso de epígrafe.


 Según destacamos anteriormente, la demanda de epígrafe fue presentada ante el Tribunal de Primera Instancia el 18 de mayo de 2009, cuando estaban vigen-tes las Reglas de Procedimiento Civil de 1979.


 Valga señalar que esta resolución fue emitida el 26 de octubre de 2010, sin embargo, no fue notificada al ELA. Ante ello, luego de varios eventos procesales, el 4 de agosto de 2011, el ELA presentó un escrito intitulado Oposición a moción de reconsi-deración y a moción en solicitud de que se decrete exoneración de fianza, en el que planteó que la falta de notificación del dictamen adverso del foro de instancia consti-tuía una violación a su debido proceso de ley. El 18 de enero de 2012, el Tribunal de Primera Instancia emitió una resolución en la que señaló una vista de exoneración de fianza conforme dispone la Sección 6002(a)(4) del Código de Rentas Internas, supra. Inconforme, y luego de presentar una oportuna moción de reconsideración que fue declarada “no ha lugar” mediante resolución notificada el 20 de abril de 2012, el ELA presentó un recurso de certiorari ante el Tribunal de Apelaciones en el que replanteó el argumento esbozado ante el foro de instancia. El 29 de junio de 2012, el Tribunal de Apelaciones emitió una Sentencia en la que revocó al Tribunal de Primera Instancia y le ordenó que notificara nuevamente la Resolución de 26 de octubre de 2010. El 4 de octubre de 2012, el foro de instancia notificó nuevamente, pues, tal Resolución.


 Nótese que el foro apelativo intermedio menciona que se diligenciarán los emplazamientos “en los términos dispuestos por la Regla 4.4 de Procedimiento Civil Apéndice, pág. 16, No obstante, conviene aclarar que esta regla establece los pormenores del diligenciamiento personal —no el término— para emplazar a la parte demandada. 32 LPRA Ap. III, R. 4.4. Ante ello, suponemos que el Tribunal de Apelaciones se refería al término de seis meses dispuesto en la Regla 4.3 de Procedimiento Civil de 1979, 32 LPRA Ap. III.


 El concepto “deficiencia contributiva” significa “el exceso de la contribución impuesta por la Ley a un contribuyente sobre la contribución que éste ha declarado en su planilla”, M. Tirado Viera, Fundamentos de las contribuciones sobre ingresos de Puerto Rico 2da ed. rev., San Juan, ed, del autor, 1986, pág. 461.


 El concepto de la “tasación” de una contribución se refiere al acto, después de culminadas las notificaciones y demás trámites que siguen, de requerir al contribu-yente el pago de la deficiencia. Una vez se tasa la deuda, surge la facultad del Estado de proceder a cobrarla mediante procedimiento de apremio o procedimiento judicial. Mun. de San Juan v. Prof. Research, 171 DPR 219 (2007) (citando a G. Meléndez Carrucini, Ingreso tributable: inclusiones y doctrinas, San Juan, Instituto de Contribuciones de Puerto Rico, 1991, Cap. 1, Sec. 1.05, pág. 35).


 Véanse, por ejemplo: 13 LPRA sec. 8022(a)(10) (ed. 2007) (“[n]o se hará la tasación de una deficiencia con respecto a la contribución impuesta por cualquier parte de este Código, ni se comenzará o tramitará procedimiento de apremio o pro-cedimiento en corte para su cobro, antes de que la notificación de la determinación final a que se refiere la cláusula [...] hasta la expiración del término concedido por esta parte al contribuyente para recurrir ante el Tribunal de Primera Instancia contra dicha determinación final, ni, si se hubiere recurrido ante el Tribunal de Primera- Instancia, hasta que la sentencia del tribunal sea firme”); 13 LPRA sec. 8022(c) (ed, 2007) (“[s]i el contribuyente no presentare demanda ante el Tribunal de Primera Instancia contra una determinación final de deficiencia que le fuese notifi-cada en la forma establecida en el inciso (a) de esta sección, la deficiencia será tasada y deberá pagarse mediante notificación y requerimiento del Secretario”).


 Nótese que el Código de Rentas Internas dispone dos clases de procedimien-tos relacionados con la fianza en este tipo de casos: (1) los trámites ordinarios de prestación de fianza, y (2) los trámites especiales sobre exoneración o reducción de fianza. G. Meléndez Carrucini, Procedimiento contributivo de Puerto Rico (apelaciones administrativas y judiciales), San Juan, Instituto de Contribuciones de Puerto Rico, 1981, pág, 238.


 En Picorelli López v. Depto. de Hacienda, 179 DPR 720, 728 (2010), la noti-ficación final de deficiencia contributiva indicaba, en lo pertinente, que “ ‘[d]e no estar conforme!,] dentro de los [treinta días] inmediatamente siguiente[s] a la fecha de esta notificación, podrá radicarse, previa presentación de una fianza a favor del Secretario de Hacienda por la cantidad arriba indicada, una demanda ante el Tribunal de Primera Instancia de Puerto Rico en la forma provista por ley ”. (Énfasis suprimido). Nótese que, aunque expuso el término jurisdiccional para presentar la demanda ante el foro de instancia, así como el hecho de que la prestación de la fianza sería a favor del Secretario de Hacienda, la notificación en dicho caso nada dispuso sobre el lugar donde se debía presentar la fianza. Íd.


 De hecho, nótese que dicha notificación ni siquiera cumple con lo resuelto en Picorelli López, supra, pág. 738.


 Cabe destacar que, en el presente caso, tal advertencia cobra incluso mayor importancia que la de Picorelli López. Y es que, distinto de lo que ocurre con el trámite ordinario de prestación de fianza allí interpretado, la ley no es clara respecto a la necesidad de notificar los escritos ya discutidos al Secretario de Hacienda, den-tro del término de treinta días.